Citation Nr: 0433698	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  98-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus 
type II claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at 
Law


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

The current appeal previously arose from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  The RO denied 
entitlement to service connection for PTSD.

In March 2000 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
PTSD, and denied entitlement to service connection for PTSD 
on a de novo basis.

As a result of a Joint Motion filed by the veteran and the 
Secretary, the United States Court of Appeals for Veterans 
Claims (CAVC) issued a November 2000 Order which vacated the 
Board's March 2000 decision and remanded the case to the 
Board for further action consistent with the Order.

In February 2003 the RO denied entitlement to service 
connection for diabetes mellitus type II claimed as secondary 
to herbicide exposure.  The veteran timely appealed the above 
determination; however, he was not issued a statement of the 
case addressing the denial.

In June 2003 the Board remanded the case to the RO for 
further development and adjudicative action.

In June 2003 the RO issued a statement of the case addressing 
the denial of entitlement to service connection for diabetes 
mellitus type II.  In June 2003 the veteran timely filed a 
substantive appeal to the Board with respect to this denial.

In July 2003 the RO most recently addressed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed to the extent possible.

2.  The record does not establish that the veteran engaged in 
combat in service.
3.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred.

4.  The veteran's statements regarding his alleged stressors 
during active service are inconsistent, and therefore are not 
credible.

5.  Previous diagnoses of PTSD are not based on any verified, 
credible stressor from the veteran's active service.

6.  Diabetes mellitus, type II, was not shown in service or 
for many years thereafter.

7.  Post service diagnosed diabetes mellitus, type II, was 
not disabling to a compensable degree during the first post 
service year.

8.  The veteran was never in Vietnam, and his service 
associated therewith was limited to off shore duties aboard 
ship.

9.  The competent and probative evidence establishes that 
diabetes mellitus, type II, has not been linked to service on 
any basis, including as secondary to herbicide exposure.

CONCLUSIONS OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, added May 19, 1993, 58 Fed. 
Reg. 29110 (May 19, 1993), and as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999) and 67 Fed. 
Reg. 10332 (Mar. 7, 2002), 4.125 (1999) as amended 61 Fed. 
Reg. 52700 (October 8, 1996).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein including as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307(a)(6)(d), 3.309(e) (2003); VAOPGCPREC 27-97; VAOPGCPREC 
7-93.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Diabetes Mellitus, Type II

The veteran served on active duty from June 1964 to June 
1967.  His service medical records contain no evidence or 
findings of diabetes mellitus, type II.  

His record of service (DD-214) shows that his decorations 
include a Republic of Vietnam Campaign Medal with Device 
(60), and a Vietnam Service Medal.

Official service medical and personnel records do not 
document assignment of the veteran to duties in Vietnam, to 
include inland waterways.  

The Department of the Army, U.S. Army Records Management and 
Declassification Agency, dated in August 2001, shows that the 
veteran served aboard the USS Coral Sea in offshore waters of 
Vietnam.  The above vessel was never assigned to inland 
waterways, nor was the veteran ever assigned to duties 
requiring his physical presence in Vietnam.

The veteran reported having served in the Mekong Delta when 
examined by VA in December 2001.

The veteran has never responded to RO inquiries and requests 
that he provide verifying documentation of having served in 
Vietnam.

Post service VA outpatient medical treatment reports dated 
during the late 1990's and early 2000's show that the veteran 
has been diagnosed with diabetes mellitus, type II.  Those 
medical treatment reports are devoid of any opinion relating 
diabetes mellitus, type II, to active service on any basis.


PTSD

The veteran on active duty from June 1964 to June 1967.  His 
service medical records are negative for any evidence of 
psychiatric symptomatology.  His record of service (DD-214) 
shows that his decorations include a Republic of Vietnam 
Campaign Medal with Device (60), and a Vietnam Service Medal.  
Authorization to wear such decorations was in connection with 
duties aboard the USS Coral Sea.  Service documentation shows 
that his service included assignment to the El Centro Naval 
Air Field in California and aboard the USS Coral Sea.  His 
military occupational specialty was Aviation Maintenance 
Administration Man.

The veteran was hospitalized by VA from July to December 1991 
for alcoholism.  The Axis I diagnosis was alcohol dependence.  
The Axis II diagnosis was personality disorder, not otherwise 
specified.

In an original application claim received in January 1993, 
the veteran reported having suffered from PTSD in 1972.  In 
April 1993 the RO requested the veteran to identify stressor 
events accounting for PTSD.  In May 1993 the veteran reported 
treatment for PTSD, but did not provide any stressors.

A February 1993 VA center reach out program shows the 
veteran's problems were PTSD and alcohol.  He reported having 
been in combat in Vietnam.  He reported participation in 
"pilot rescue" with respect to Vietnam service.  The 
tentative assessment was PTSD and "extremely low impulse 
control".  The veteran indicated that he had departed for 
Vietnam in June 1966 on the USS Coral Sea, and to have served 
in the Gulf of Tonkin.

His official military occupational specialty was supply 
clerk, and his actual duties involved supply clerk, rescue, 
and loading bombs.  He reported having been shot at and 
having jumped into the water.  He was not wounded, but there 
were near misses.  He reported exposure to casualties other 
than combat, and that buddies were either killed or wounded.  

With regard to substance abuse, he had first drunk beer at 
age 16, had had recreational use thereof in high school, and 
had drunk heavily on rest and recreational tour away from 
military occupational duties.

Traumatic events reported by the veteran include a serviceman 
being stabbed in the shower, with the stabber having fallen 
off the fantail.  He loaded bombs on aircraft and saw a man 
cut in half.  Another sailor got hit in the head with a 
propeller.  He reported fear of falling off the ship or being 
blown off, especially while on the flight deck.  He reported 
rescuing pilots, dead and alive, and participating in more 
than 12 rescues.  He reported having nightmares about 
experiences, and drinking to self-medicate after being 
awakened by nightmares.  It was reported that his sister had 
been killed in a car accident two months after his return.

VA clinical records dated in 1992-93 show treatment for 
alcohol dependence apparently beginning in 1992.  A May 1993 
letter from a licensed VA social worker to a court judge 
shows the veteran had been in treatment for alcoholism since 
April 1993.

The veteran was hospitalized by VA in April and May 1993 for 
substance abuse, based on alcohol abuse.  His medical history 
was notable for "bur holes" status post motor vehicle 
accident in 1963, and bypass surgery in the 1980's.  He 
claimed to have problems secondary to activities in the war.  
The Axis I diagnosis was alcohol dependence, with 
rehabilitation.

VA progress notes dated in May 1993 show complaints of 
continued nightmares mostly about dead bodies in Vietnam, and 
"since about sister."  Toward mid-May he complained about 
Vietnam nightmares.  A VA alcohol treatment plan shows the 
veteran complained of poor impulse control, especially with 
anger since childhood, but much worse after Vietnam.  He had 
a feeling of being out of control, and drank to kill feeling 
thoughts and memories.  Frequent nightmares of death were 
reported.  In late June he denied nightmares.  

Although notified to report therefor, the veteran failed to 
appear for VA examinations in early December 1993.

An October 1994 VA hospital record shows the diagnoses were 
ETOH (alcohol) intoxication abuse, and PTSD, partial.

In a November 1996 statement the veteran reported having PTSD 
caused by his tour of duty in Vietnam.  

A November 1996 VA assessment of the veteran shows 
depression, sleep disturbance, rule out psychosis, and PTSD.

A January 1997 psychological evaluation shows personality 
assessment revealed tendencies towards being narcissistic, 
aggressive, antisocial, and alcohol dependent.  Associated 
DSM-III-R diagnoses were personality disorder, NOS; and 
alcohol dependence.  Comparison made with earlier testing 
showed that qualitatively, the veteran's responses suggested 
an individual who was pacing himself and modulating his own 
performance quite deliberately.  PTSD was to be ruled out 
among other Axis considerations.  The Axis II diagnosis was 
personality disorder, NOS (by history).

In March 1987 it was recorded that the veteran's past history 
included substance abuse, ETOH only, with reported sobriety 
since, questionably, October 1996; PTSD with anxiety and 
depression, attempting to establish service connection; 
status post head trauma (1969) with loss of consciousness, 
memory dysfunction.  

Later magnetic resonance imaging (MRI) was significant for 
temporal encephalomalacia, likely secondary to head trauma 
from auto accident in 1969, for which he underwent cranial 
surgery.

In an August 1996 statement the veteran's wife advised that 
he was under care for PTSD which had develop during his time 
in the Navy.  She noted that the veteran was offshore during 
the Vietnam war.


An April 1997 statement from the veteran shows he related 
having experienced traumatic events in 1964, 1966, and 1967.  
His places of assignment included El Centro, California; 
"P,B.R." training in Vietnam-Mekong Delta (chocolate 
mountain impact area).  With respect to listing duties at the 
time of traumatic events, he wrote that he did office duties 
in 1965, and P.B.R. rescue, pick-up-seal team pick-up when 
needed."  In briefly describing traumatic events, he 
reported picking up dead and wounded; weapons fire, and 
explosions.  He was volunteered by the Navy when needed.  He 
reported having "foggy" nightmares.  He reported being in 
rehabilitation programs in 1987, 1991, and 1992-93.

Associated with the veteran's April 1997 statement was 
material concerning a Social Security Administration (SSA) 
decision for the veteran in 1995.  A private psychologist 
advised that the veteran had a "current psychological 
condition and past history of Post Traumatic Stress Disorder 
and interpersonal problems," he was not employable.  An 
additional report dated in September 1994 from another 
therapist shows the veteran suffered from organic mental 
disorder, affective disorder, personality disorder, and 
substance abuse disorder.

At that time the veteran submitted a copy of a newspaper 
article dated in late October 1964, concerning the crash of a 
jet at the El Centro Naval Aerospace Recovery Facility, 
killing 9 persons and injuring 26.

The National Personnel Records Center (NPRC), in November 
1997 confirmed that all available medical records for the 
veteran had been previously furnished, and that in regard to 
description of an "AZ" rating, such reflected aviation 
maintenance administration man.

A January 1998 private psychologist's report shows that the 
veteran reported having been exposed to incoming hostile fire 
from small arms, artillery, rockets, mortars, and bombs while 
serving in Vietnam.  He reported having seen American and 
other troops killed and wounded, retrieving the bodies of 
dead American Navy personnel, and involved in the handling of 
dead bodies.  It was stated that he suffered from PTSD 
symptoms dating back to his period of military service. PTSD 
was included in the Axis I diagnoses.

VA medical treatment records dated during the late 1990's 
show the veteran reported that in 1965-66, he was involved in 
retrieving Navy Seals during missions.  He picked up bodies 
of dead Navy Seals, and received enemy fire during some of 
these missions.

A January "1997" request for a VA psychiatric examination 
for PTSD noted that the veteran was an aviation maintenance 
administration man on the USS Coral Sea, and that stressors 
claimed were not proven, and did not appear plausible.  It 
was recorded that the USS Coral Sea was an aircraft carrier, 
and there was no evidence of rescue, armaments, or 
reconnaissance or special forces training or participation in 
related events.  Also, there was no evidence of in-country 
stressor or combat.

It was reported that the veteran was assigned to El Centro in 
1964 at the time of an airplane crash, that this was claimed 
as a stressor, and the examiner was to obtain a history from 
the veteran identifying his duty assignment, or other 
personal involvement.  If PTSD was identified, the examiner 
was to distinguish between symptomatology related to PTSD as 
opposed to substance abuse, or other psychiatric or 
personality diagnoses.

VA conducted a psychiatric examination of the veteran in 
January 1998.  The examiner recorded that the claims file was 
available for review at the time of examination.  The veteran 
reported that while at El Centro he was trained to drive 
"PUR" boats, and while on the USS Coral Sea, he was with a 
squadron which did "PUR" bating and emergency situations.  
When he was at El Centro a plane crashed and "killed a bunch 
of people".  He was questioned several times about this 
incident with little real information gained.  He reported 
that 60 to 70 people were killed and "we" were there and 
had to pick them up.

The veteran reported that while working in the office aboard 
the USS Coral Sea, he was also going out doing rescues.  It 
was recorded that the veteran scored 142 on the psychological 
evaluation which was usually regarded as in the range of 
diagnostic of combat related PTSD which however can be 
achieved by simply endorsing symptoms.  

The diagnostic conclusions (DSM-IV) Axis I were alcohol abuse 
in sustained full remission; cognitive disorder, not 
otherwise specified; and personality change due to head 
injury.  The Axis II diagnosis was personality disorder, not 
otherwise specified.

In the diagnostic analysis, the examiner noted that it was 
not believed that the veteran has PTSD.  His affect display 
while recounting the traumas that he said had happened to him 
was inconsistent with that usually found with veterans with 
PTSD as was his symptom presentation.  Rather it appeared 
that the veteran is a man who has an ongoing personality 
disorder who had a head injury in 1968 and who subsequently 
developed a bit of an explosive personality with some of the 
personality residuals of traumatic brain injury.

In his August 1998 substantive appeal, the veteran reported 
having intrusive thoughts and images of the Vietnam war, 
disturbed sleep, dreams about Vietnam, stress when 
encountering reminders of the war, avoidance, irritability, 
anger outbursts, and emotional numbing.  He reported seeing 
lots of death and injury about the USS Coral Sea, at El 
Centro, and on rescue missions.  He asserted that the record 
does show service in Vietnam.

In August 2001 the CURR provided the1966-7 command histories 
submitted by the USS Coral Sea, and the veteran's units of 
assignment.  The histories documented the ship's locations, 
missions, operations and significant activities during the 
reporting period.  The CURR also provided a copy of the 
Mishap Incident Report submitted by the Naval Aviation 
History Center, Washington, DC.  The report documented that 
on October 27, 1964, an accident occurred at the Naval Air 
Facility, El Centro, California, when an aircraft wing struck 
two large electrical power transformers mounted on a 48 foot 
utility pole.  The impact with the transformers initiated a 
plume of smoke and flame from the port side of the aircraft 
causing it to lose control and crash into a complex of 
buildings and burn.  The Navy Exchange suffered damage to the 
complex.  The two pilots were killed.  The report also 
documented 27 other causalities.  The report does not show 
that the veteran actually served in Vietnam.

In January 2002 the CURR advised the RO that it needed more 
detailed information as to claimed stressors.  In its March 
2003 correspondence, the CURR advised that on the basis of 
official documentation, the veteran was assigned to the Naval 
Air Facility at El Centro, California, from September 1964 to 
June 1966.  He was then assigned to the Attack Squadron 22, 
throughout the remainder of 1966.  The documentation revealed 
that while assigned to the attack squadron, the veteran was 
awarded the Vietnam Service Medal for service aboard the USS 
Coral Sea during the period from September 1966 to January 
1967.  The CURR advised that there was no indication from the 
records that the veteran served aboard River Patrol Boats 
(PBRs) or was in the Mekong Delta.  The CURR also was unable 
to verify that the veteran picked up dead Navy personnel or 
was involved in firefights.

A February 2003 statement from a therapist noted that the 
veteran had "documentation in records dating back to 1993 at 
the VA clinic relating to the incident at El Centro Naval Air 
Station.  He had consistently viewed this as a traumatic 
event.

In a March 2003 notarized statement the veteran attested to 
having been present at El Centro, California in October 1964 
during an airplane crash at that facility.  He reported 
working in the supply office at the time.  He heard the plane 
fly over and hit a few buildings after which it exploded.  He 
was ordered to go to the crash site and help in the cleanup 
in the aftermath of the accident.  This included helping pick 
up dead bodies.  He related that he still had nightmares over 
this incident.

In correspondence dated in March 2003, the CURR advised that 
although the veteran served aboard the USS Coral Sea from 
July 1966 to February 1967, his reports of combat incidents, 
injuries and deaths were not documented in US Navy records.  
Further, there was no indication that the veteran served 
aboard river boats or was in the Mekong Delta.  Likewise, 
verification that the veteran picked up dead Navy personnel 
or was involved in firefights was not found in US Navy 
records.

Additional evidence obtained and associated with the claims 
file was the "Guide to Military Installations in the United 
States, 1995, U.S. Navy Times, referable to the  number of 
military and civilian personnel there.

Additional evidence obtained consists of the Navy Safety 
Center, Safety Instructions with Operational Navy 
Instructions, OPNAVINST 3750.6 (3/1/01).

Additional evidence associated with the claims file consists 
of a substantial quantity of the veteran's VA treatment 
reports including psychotherapy reports contemporaneously 
dated.  

VA conducted a psychiatric examination of the veteran in July 
2003.  The examiner diagnosed PTSD.  He provided the 
following opinion.  "It is my professional opinion that the 
veteran's exposure to the stressor at the El Central Naval 
Air Station has contributed and is an etiologic factor in the 
veteran's current post-traumatic stress disorder."


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for presumptive disease such as psychosis or diabetes 
mellitus if shown disabling to a compensable degree during 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.


The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 

Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war, prisoner of war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

If the evidence establishes that the veteran was a prisoner 
of war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999) (emphasis added) as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. Although 
service connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.




(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 

Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. 

VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) as amended at 67 Fed. Reg. 
10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat. The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor. VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999). 

As the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).


Herbicide Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

VA General Counsel has stated that service in a deep-water 
vessel in waters offshore the Republic of Vietnam does not 
constitute service "in the Republic of Vietnam."  See 
VAOPGCPREC 27-97.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R § 
3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 2000); 38 C.F.R. §§ 
3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  
However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The provisions of the VCAA are applied in this case as a 
result of the CAVC remand in November 2000 that approved a 
joint motion of the parties that remanded their application.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board is 
satisfied that the duty to notify and the duty assist have 
been met under the new law under the circumstances of this 
case.  

In the August 2001 and February 2004 correspondences to the 
veteran on file, the RO notified the veteran of the enactment 
of the VCAA with respect to the claim of entitlement to 
service connection for diabetes mellitus, type II.  In the 
July 2003 correspondence the RO notified the veteran of VCAA 
obligation with respect to the claim of entitlement to 
service connection for PTSD.  In the above correspondence in 
the aggregate the RO notified him of the types of evidence 
required to substantiate his claims and that VA would obtain 
such records if their release were authorized.  The RO 
advised the veteran to identify any evidence not already of 
record, and to complete authorization forms (VA Forms 21-
4142) as needed for the release of any such evidence 
pertaining to the issues currently on appeal and a medical 
history form.  

The RO advised the veteran that it would obtain such records 
if their release were authorized.  The RO also advised him of 
the types of evidence required to substantiate his claims.  
The letter also asked the veteran to keep VA informed of his 
current address and telephone number.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The above letters were not returned to VA.  The duty 
to notify has thus been satisfied, as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  

In particular, through the issuance of the June 1998 and 
February 2003 rating decisions, the August 1998 and June 2003 
Statements of the Case (SOC), and the February and July 2003 
Supplemental Statements of the Case, he has been given notice 
of the requirements for service connection for the 
disabilities at issue, and the evidence considered.  The RO 
and the Board also provided the veteran with the reasons his 
claims could not be granted based upon the evidence of 
record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims with respect to the issues 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence does include the service medical records and 
unit records that are relevant to determination of stressors.  
The additionally obtained evidence consists of and is not 
limited to VA and private medical documentation as well as 
correspondence, correspondence from the United States Armed 
Services Center for Unit Records Research (CURR), Service 
Guide to Military Installations in the United States, Navy 
Safety Center, Safety Instructions with Operational Navy 
Instructions (OPNAVINST), Appendix 2B, Pre-Mishap Plan 
Checklist, Combined Aviation Safety Program References, 
Social Security Administration records, etc..  

The veteran has been afforded several VA examinations 
pertinent to the issues on appeal.  The veteran has not 
indicated that there are any additional relevant records 
maintained by the Social Security Administration (SSA).  In 
March 2004 his representative indicated that he had nothing 
further to submit in support of the veteran's claim of 
entitlement to service connection for diabetes mellitus, type 
II. 

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) referred to hereafter as 
Pelegrini).

However, as noted in this case, the initial action of the 
agency of original jurisdiction and the Board with respect to 
the claim of entitlement to service connection for PTSD was 
prior to enactment of the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim of entitlement to service connection for PTSD, the 
timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

However, with respect to the denial of entitlement to service 
connection for diabetes mellitus, type II, the August 2001 
VCAA notice letter preceded the February 2003 RO denial.  
Accordingly, with respect to the claim of entitlement to 
service connection for diabetes mellitus, type II, the 
procedural actions of the RO comply with Pelegrini, supra.

As noted above, the initial AOJ decision with respect to the 
claim of entitlement to service connection for PTSD was made 
in 1998, prior to when the veteran was notified of the VCAA.  
Accordingly, the procedural development of the veteran's case 
is not consistent with Pelegrini, supra.  However, the case 
was reviewed again by the RO in February and July 2003, more 
than a year after the VCAA letter was issued.  

The Board finds that under the circumstances VA has done 
everything reasonably possible to assist the claimant.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimant be given the opportunity to 
submit information and evidence in support of the claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with respect to the 
claim of entitlement to service connection for PTSD was 
harmless error.  While the notice of enactment of the VCAA 
provided to the appellant in July 2003 and February 2004, was 
not given prior to the June 1998 AOJ adjudication of the 
claim, the notice was provided on two occasions by the AOJ 
prior to the transfer and recertification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159.  





The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The supplemental statements of the case and additional 
correspondence on file show the veteran has repeatedly been 
invited to submit any additional evidence which he feels is 
supportive of his claims.


The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).
See for example Janssen v. Principi, 15 Vet. App. 370, 377 
(2001) citing Williams v. Principi, 15 Vet. App. 189 
(2001)Williams (Shirley) v. Principi, 15 Vet. App. 189, 199 
(2001) (en banc); Tellex v. Principi, 15 Vet. App. 233, 240 
(2001), and Maxson v. Principi, 15 Vet. App. 241, 242 (2001) 
(per curiam order), holdings that permitted waivers of 
consideration of the VCAA on appeal noting that in Tellex, 
and Maxson, a failure on the part of the represented parties 
to raise it was sufficient.    
Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Service Connection
PTSD

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.

The RO secured a stressor statement from the veteran, 
afforded him the benefit of two VA special psychiatric 
examinations, obtained a substantial quantity of evidence, 
and requested verification of stressors from the USASCRUR.  
There does not appear to be any deficiency in the development 
that could be viewed as potentially prejudicial to the claim.

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The subsequent 
amendment of section 3.304 in March 2002 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon personal assault and is not 
substantively different as the previous version and the most 
recent changes are of no consequence to this claim.  

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The veteran was never a prisoner of war (POW).  
Notwithstanding the efforts of the CURR and the veteran's 
obviously noncredible statements, the joint motion found that 
the Board's decision had failed to provide adequate reasons 
and bases with respect to the appellant's claimed combat 
experiences  Further elaboration by the parties of the joint 
motion regarding this subject was not provided.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the CAVC set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD which is related to service.  The CAVC has noted 
that under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304, and 
the applicable VA Manual 21-1 provisions, the evidence 
necessary to establish the existence of a recognizable 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

In West v. Brown, 7 Vet. App. 70 (1994) the CAVC elaborated 
on the analysis in Zarycki.  In Zarycki, the CAVC held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99. In West, 
the CAVC held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The CAVC also held in West a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  

If the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine the sufficiency of the stressor and as to 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.

In such a referral, the adjudicators should specify to the 
examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  

In other words, if the adjudicators determine that the record 
does not establish the existence of an alleged stressor or 
stressors in service, a medical examination to determine 
whether PTSD due to service is present would be pointless.  

Likewise, if the examiners render a diagnosis of PTSD that is 
not clearly based upon stressors in service whose existence 
the adjudicators have accepted, the examination would be 
inadequate for rating purposes.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI, 7.46 (effective Oct. 11. 
1995). The Board notes the revised version of this Manual 
M21-1 provision (Part VI, 11.37 (effective Feb. 13, 1997)) 
did not alter the list of awards or decorations.

These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
record in this case shows the veteran was never awarded any 
of these awards or decorations.  

The Board's finding at this point does not foreclose the 
possibility that the veteran can establish that he was 
involved in combat during the Vietnam War.  It is simply a 
determination that the current evidence, including the 
information in the service records regarding all awards 
received during his active service, does not provide 
conclusive evidence of combat participation.  

In this case, where the record does not reflect "conclusive 
evidence" that the claimant "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b), his assertions, standing 
alone, can not as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy" or that 
an event claimed as a stressor occurred.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996). 

Furthermore, as a matter of law, "credible supporting 
evidence that the claimed [in- service] event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
This does not mean that the claimant can not still establish 
that he "engaged in combat with the enemy," and then secure 
the presumptions provided under 38 U.S.C.A. § 1154(b) (West 
1991). 

It only means that other "credible supporting evidence from 
any source" must be provided to insure that the event alleged 
as the stressor in service occurred.  Cohen, 10 Vet. App. at 
147.  As a result, the analysis of stressor verification is 
not so much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of a 
combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.

The veteran has been requested to identify those events in 
service that he believes are the stressor or stressors that 
caused PTSD.  Regarding the veteran's alleged stressors, the 
Board must find that, at this time, the record not only 
currently fails to corroborate the veteran's accounts of his 
alleged stressful events, it also raises fundamental issues 
as to the credibility of his evidentiary assertions.  While 
the veteran has been diagnosed with PTSD, the question of 
whether he was exposed to a stressor in service is a factual 
determination and as the CAVC has held:

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the Board was required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 406 (1991)).

Moreover, beyond the question of stressor verification, 
credibility is for consideration when adjudicators consider 
the claimant's reports of such subjective features of PTSD as 
the remote emotional reaction to an event designated as a 
"stressor," and a great many of current symptoms that are 
part of the diagnostic criteria.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear.  In order for the veteran to 
succeed in this claim, at least one or more of his alleged 
stressors must be verified.  That verified stressor(s), and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

There is a further and fundamental issue now raised by this 
record, and that issue is credibility.  The veteran's 
accounts of his alleged stressors not only must be confirmed, 
his lay evidence must otherwise be found credible.  The 
credibility to be accorded to the appellant's lay testimony 
is within the province of the adjudicators and is not a 
matter of medical expertise.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the record is replete with elaborately 
provided stressor statements from the veteran, none of which 
have been verified by the above cited military agencies.  
There exists no doubt that the veteran has been diagnosed 
with PTSD which has been linked to subjectively provided 
stressors involving combat in Vietnam and the airplane crash 
at El Centro, California.  The official service documentation 
on file is in direct contrast to the veteran's assertions and 
such documentation totally takes the veteran out of the 
category of a "combat" veteran.  The documentation does not 
place the veteran in Vietnam at any time during his service 
career, and does not support his participation in any rescue 
effort of injured or deceased service personnel in Vietnam or 
as the result of a plane crash at El Centro, California.

In conclusion, the Board has determined that there is no 
credible supporting evidence that any claimed in-service 
stressor actually occurred.  West v. Brown, 7 Vet. App. 70, 
79-80 (1994).  Indeed, the information from the CURR was 
clear in that it failed to record any incident the veteran 
alleged to have occurred, be it with respect to service 
aboard the USS Coral Sea, or at El Centro, California.  

The Board has reviewed the record in light of the holding in 
Nat'l Org. of Veterans" Advocates v. Sec'y of Veterans 
Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In summary, 
the CAVC held that a VA regulation that required "credible 
supporting evidence" of the occurrence of a stressor in non-
combat-related PTSD claims was valid, as the regulation did 
not alter VA's obligation to consider all evidence, and that 
a veteran's statement is certainly evidence that must be 
considered by VA in adjudicating a PTSD claim.  

Further, the CAVC observed that 38 C.F.R. § 3.304(f) does not 
alter the VA's obligation to review the entire evidence of 
record, including all pertinent medical and lay evidence, 
when making a determination regarding service connection and 
that 38 C.F.R. § 3.303(a), 38 U.S.C.S. § 1154(a).  

In addition, under 38 C.F.R. § 3.304(b)(2), history 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles.  The CAVC concluded that, 
accordingly, 38 C.F.R. § 3.304(f) is not contrary to 38 
U.S.C.S. § 1154(a); nor is it arbitrary or capricious.  
According to the CAVC, the addition of a specific reference 
to lay evidence in 38 U.S.C.S. § 5107(b) does not preclude 
the requirement in 38 C.F.R. § 3.304(f) of "credible 
supporting evidence."  Because § 3.304(f) is consistent with 
38 U.S.C.S. § 5107(b) by not precluding the consideration of 
lay evidence, § 3.304(f) is valid.

Thus, having accorded due consideration to the veteran's 
statements and other lay evidence in addition to official 
records and medical evaluations as well as other information 
of record, the Board concludes there is no credible evidence 
that the veteran engaged in combat and there are no 
corroborating military stressors of a non-combat nature.  In 
light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit of the 
doubt standard applies.  The claim remains denied with the 
preponderance of the evidence against entitlement to service 
connection for PTSD.  


Diabetes Mellitus, Type II

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has satisfied the first requirement to prevail on 
a claim of entitlement to service connection; that is, he has 
the claimed disorder, diabetes mellitus, type II.  However, 
he does not satisfy the remaining two requirements in order 
to prevail on a general claim of entitlement to service 
connection.  In this regard, the Board notes that diabetes 
mellitus, type II, was not shown in service or for many years 
thereafter.  It was not shown disabling to a compensable 
degree during the first post service year.  Thus, entitlement 
to service connection on a direct or presumptive basis with 
application of general criteria is not warranted.  Finally, 
there is no competent or probative medical evidence of record 
linking diabetes mellitus, type II, to active service on any 
basis.  See Combee, supra.

The veteran has argued that his development of this disorder 
can only be attributed to herbicide exposure in connection 
with his naval service, not only in the offshore waters of 
Vietnam, but as the result of his combat service in Vietnam.  
The Board's review of the entire evidentiary record discloses 
no service documentation to include personnel record 
documentation of the veteran's ever having been assigned to 
any duties in Vietnam in connection with his naval service.

Although the veteran was given the opportunity by the RO to 
provide verifying documentation of his having served in 
Vietnam as claimed, he has never responded thereto.  Official 
documentation from the CURR notes that the USS Coral Sea, his 
duty ship, was assigned offshore.  While the veteran at one 
time asserted that he served in the Mekong Delta, there is no 
official documentation verifying such claim.  Official 
documentation from the Department of the Navy shows that the 
veteran did not serve on any other ship in service, nor did 
he ever participate in any inland water-ways maneuvers.

Of course, it is not disputed that he does in fact have type 
II diabetes mellitus.  The substantial quantity of medical 
documentation on file submitted in support of his claim 
confirms this.

Unfortunately, the applicable law and interpretation thereof 
by VA do not permit a favorable determination of his claim.  
While the veteran did in fact serve in the Vietnam waters 
offshore, his service never involved duty or visitation in 
the Republic of Vietnam.  Moreover, the VA General Counsel 
has concluded that service in a deep-water vessel in waters 
offshore the Republic of Vietnam does not constitute service 
"in the Republic of Vietnam."  See VAOPGCPREC 27-97.

The Board's application of the pertinent governing laws and 
regulations does not permit a grant of entitlement to service 
connection for diabetes mellitus, type II on any basis, 
including as secondary to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6)(d(), 
3.309(e) (2003); VAOPGCPREC 27-97.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus type 
II claimed as secondary to herbicide exposure is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



